OVERTON, Justice
(dissenting).
I agree that procedural rules must be followed to assure the efficient operation of the courts and knowledge by the parties that litigation will finally end. In this instance, the petitioner appears from this record to have acted in good faith, but it is being penalized for the failure of the court reporter to prepare the record. The court reporter is part of the court personnel contracted for by the court. The Judge of Industrial Claims recognized the problem was with his own personnel and granted an extension of time for filing. In my opinion, the Judge of Industrial Claims has the inherent power to do what is necessary to correct errors made by court support personnel. “A system of procedure is perverted from its proper function when it multiplies impediments to justice without the warrant of clear necessity.” 1 A litigant should not be penalized and denied an opportunity for review under these circumstances without a showing of prejudice to the adverse party.
The extension granted by the Judge of Industrial Claims should be approved and the review of his order reinstated.

. Reed v. Allen, 286 U.S. 191, 209, 52 S.Ct. 532, 537, 76 L.Ed.2d 1954 (1932), (Cardozo, J., dissenting).